Citation Nr: 0000725	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  93-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for chronic laryngitis.  

2.  Entitlement to service connection for chronic bronchitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the case in November 1993 and February 
1997.  



FINDINGS OF FACT

1.  The veteran did not manifest symptoms of lung disease in 
service or for many years thereafter.  

2.  The veteran is not shown to have chronic form of 
bronchitis or laryngitis due to claimed mustard gas exposure 
or other incident in service.  

2.  The veteran is not shown to have experienced full-body 
mustard gas exposure during active military service.  



CONCLUSION OF LAW

The veteran does not have chronic bronchitis and laryngitis 
due to disease or injury which was incurred in or aggravated 
by service or as the result of specified vesicant agent 
exposure during service. 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.316 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

A careful review of the veteran's service medical records 
shows that, in August and September 1944, he was treated for 
burns on the left and right forearms from mustard gas that 
the examiner noted had happened in Atlanta, Georgia.  The 
service medical records are negative for complaints, findings 
or diagnoses of bronchitis or laryngitis.  The lungs were 
normal on separation examination in February 1946.  

In September 1991, the veteran submitted an Application for 
Compensation or Pension (VA Form 21-526), indicating that, 
during service, he had trained in chemical warfare and had 
drops of mustard gas placed on both forearms.  He added that 
the left forearm was left untreated and the area swelled to a 
diameter of about 1 1/2 inches.  He indicated that a scar 
remained from the test.  

In October 1991, the National Personnel Records Center 
indicated that all the veteran's medical records were sent to 
the RO in August 1970.  

Private outpatient records dated from August 1987 to October 
1997 show treatment for various disabilities and included 
diagnoses of bronchitis and laryngitis in January 1992.  It 
also was noted that the veteran was a smoker.  The medical 
records did not show evidence relating a chronic form of 
bronchitis and laryngitis to the exposure to mustard gas in 
service.  

On VA examination in November 1995, the veteran reported 
that, during service, he had mustard gas applied to each arm 
for a demonstration and also had to run through a chamber 
filled with a "poison gas" with and without a gas mask.  He 
reported that he did not remember any particular adverse 
effects from this.  He indicated that current symptoms 
included those of chronic cough with dyspnea on exertion on 
approximately 1 to 2 flights of stairs.  He also reported 
having an upper respiratory infection several times per year 
that could last from 1 to 4 weeks.  The impression included 
those of symptoms consistent with a mild bronchitis and 
history of exposure to mustard gas.  

The VA examiner indicated that there was a possibility that 
mustard gas could cause a chronic bronchitis, but since he 
had no symptoms at the time and there was no mention of this 
while in service, it would make it less likely.  The examiner 
noted that ordered studies would be reviewed.  The record 
showed that pulmonary function testing was conducted in 
December 1995 that showed forced expiratory flow rates were 
normal with the exception of a disproportionate reduction in 
mid-flow rates (FEF 25-75%).  The remainder of the study was 
normal.  The interpretation was that of borderline 
obstructive ventilatory defect.  In December 1996, it was 
noted that a chest x-ray study done in December 1995 showed 
questionable nodular density to the right of the midline that 
could be related to the spine or an intrathoracic lesion.  In 
May 1996, the examiner indicated that the veteran had a 
trivial reduction in his FEF 25-75, not likely of any 
clinical significance.  He indicated that from a pulmonary 
standpoint, there is no evidence of long-term deleterious 
clinical effect from exposure to chemical warfare agents.  

On VA examination for scars in May 1996, the veteran reported 
that, during service, he had attended a training session at a 
chemical warfare base.  He reported that he volunteered to 
participate in a demonstration of the danger of untreated 
mustard gas contamination of the skin.  He indicated that a 
drop of the substance was placed on the right forearm and 
immediately wiped off.  Another drop was placed on the left 
forearm and left untreated.  He reported a blister developed 
and, after healing, had resulted in a small scar on his left 
forearm.  The assessment was that of small hypopigmented scar 
on left forearm from mustard gas demonstration.  

In a March 1997 statement, the veteran reported that he had 
trained as a "chemical warfare NCO," but indicated that he 
could not remember where the training took place or what was 
involved in this training.  

In November 1997, the RO contacted the VA Central Office 
Rating Procedures/Program Management Staff, in accordance 
with the directions of VA Manual 21-1, Part 3, Chapter 5, 
Subchapter II, § 5.18d, to ascertain if the veteran's name 
appeared on one of the lists of Army and Navy volunteers who 
participated in chemical weapons testing between August 1943 
and October 1945. The RO was informed that the veteran's name 
was not on any of the lists.  

By letter dated March 1998, the RO requested verification of 
mustard gas exposure from the U.S. Army Chemical and 
Biological Defense Command (CBDCOM).  In a letter dated April 
1998, the CBDCOM Historical Research and Response Team 
replied that it was unable to verify the veteran's alleged 
exposure to mustard gas and did not maintain military or 
personnel records of members of the military.  It was also 
indicated that if any documentation of chemical classes, such 
as WD AGO Form 100 of a Form 20 where available, the inquiry 
could be resubmitted.  

In May 1998, the National Personnel Records Center indicated 
that no additional records regarding mustard gas testing were 
found.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
(West 1991).  With chronic disease shown as such in service 
or within the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service or in the presumptive period is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §3.303(b) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") held in Savage v. Gober, 
10 Vet. App. 488 (1997), that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such a condition.  Such evidence must be medical unless 
it relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is demonstrated during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  

Exposure to specified vesicant agents during active military 
service under the circumstances described below together with 
the subsequent development of any of the indicated conditions 
is sufficient to establish service connection for that 
condition.  Full-body exposure to nitrogen or sulfur mustard 
during active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers:  
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin.  Full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service together with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease.  Full-body exposure to 
nitrogen mustard during active service together with the 
subsequent development of acute nonlymphocytic leukemia.  
Service connection will not be established under this section 
if there is affirmative evidence that establishes a 
nonservice-related supervening condition or event as the 
cause of the claimed condition.  38 C.F.R. 
§ 3.316(a)(1),(2),(3); (b) (1999).  

After a full review of the record, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection for chronic bronchitis and laryngitis.  
The service medical records are negative for any diagnosis of 
bronchitis or laryngitis during service.  The first 
postservice suggestion of either condition was noted many 
years after service.  As such, there is no medical evidence 
showing continuity of symptomatology of chronic bronchitis or 
laryngitis from the time of discharge from service to the 
present.  Moreover, there is no medical evidence of any 
probative value, relating current bronchitis or laryngitis to 
the veteran's active service.  

The veteran asserts that the claimed disabilities are caused 
by exposure to mustard gas in service.  The Board has 
reviewed the evidence of record, and notes that in Pearlman 
v. West, 11 Vet. App. 443 (1998), the Court articulated a 
relaxed standard for establishing a well-grounded claim of 
service connection in a case involving exposure to mustard 
gas.  The Court specifically held that, for purposes of 
submitting a well-grounded claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the Board must assume 
that the lay testimony of exposure is true.  In light of 
Pearlman, the Board has determined that the veteran's claims 
are well-grounded.  However, the Board further notes that it 
is still then necessary to determine whether the evidence 
confirms full-body mustard gas exposure or otherwise supports 
presumptive service connection under 38 C.F.R. § 3.316.  
Moreover, on review, the Board is obligated to provide 
findings as to the credibility to be assigned to the evidence 
of record.  

The veteran has asserted that he was exposed to mustard gas 
by way of both a patch test applied to the skin of each 
forearm and by way of chamber test with and without a gas 
mask.  The medical records do show that the veteran reported 
that he participated in patch tests of mustard agent on the 
forearms with residual evidence of burns of the forearm.  The 
veteran has been granted service connection for a scar on the 
left forearm from this form of  mustard agent exposure.  

The RO has attempted to verify whether the veteran had full 
body exposure to vesicant agents as set forth in VA Manual 
21-1.  However, no verification of such exposure has been 
provided as defined in 38 C.F.R. § 3.316.  In the VA 
Adjudication Manual, M21-1, Part III, Chapter 5, Subchapter 
II, paragraph 5.18(a) (April 30l, 1996), it is noted that the 
provisions of 38 C.F.R. § 3.316 authorizes service connection 
for veterans who underwent any full body exposure to mustard 
gas or lewisite during military service and include those 
exposed during field or chamber testing; under battlefield 
conditions in World War I; those who were present at the 
German air raid on the harbor of Bari, Italy, in World War 
II; and those engaged in manufacturing and handling vesicant 
(blistering) agents during their military service.  Absent 
competent supporting evidence, the Board finds that the 
veteran's assertions of full body exposure to vesicant agents 
in service are not credible.  It is pertinent to note in this 
regard that the veteran stated that he was unable to remember 
specific information referable to his claimed training 
exposure during service in his recent statement.  

In view of the Board's finding that the record does not 
support full body exposure to mustard gas under 38 C.F.R. § 
3.316, any presumptions pertaining to mustard gas exposure 
are not applicable in this case.  In addition, the Board 
notes the November 1995 VA examination report showed that the 
veteran did not have a chronic form of bronchitis or 
laryngitis that could be attributed to service.  The veteran 
reported both patch test and chamber test exposure to mustard 
gas and the medical examiner's overall diagnosis included 
that of history of exposure to mustard gas with a comment 
that there is a possibility that mustard gas could cause a 
chronic bronchitis.  The Board notes that, to the extent that 
this suggests that any bronchitis may be linked to full 
exposure to mustard gas, the examiner in this case is not 
capable of linking the veteran's claimed disabilities to 
service.  Since the Board has determined that the veteran did 
not experience full body exposure to mustard gas during 
active service, the underlying premise of the examiner's 
statement is not accurate.  It has been held that "[a]n 
opinion based upon an inaccurate factual premise has no 
probative value." Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Therefore, the Board concludes that the 
preponderance of the evidence is against the claims of 
service connection for chronic bronchitis and chronic 
laryngitis.  

In reaching this decision the Board finds that, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine of reasonable doubt is not for 
application in this case.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Entitlement to service connection for chronic bronchitis and 
chronic laryngitis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

